Title: From George Washington to Thomas Cresap, 7 February 1775
From: Washington, George
To: Cresap, Thomas



Sir,
Mount Vernon 7th Feby 1775

The acting Executors of my Brother Augustine, have been lately informed that you have taken possession of the Land, belonging to his younger Son, above Fort Cumberland—that you have filled it with Tenants—receive rents—and, that the Land is in a fair way of being injured, to the great prejudice of the orphan. As they cannot conceive under what pretext this is done, they would fain hope that the information is groundless; but that they may know from yourself the certainty of this report, & if true, under what pretence it is done, I have at their request (for I have never qualified as an Executor myself) given you the trouble of this Letter; sincerely hoping, that you do not mean to involve them in a disagreeable Law contest in support of a Right, which was never before questioned, and which you yourself, within these five years, so far acknowledged to me, as to express a desire of buying the Land. I shall be glad to hear from you on this head, and am Sir Your most humble Servant

G: Washington

